DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:
Claim 7 recites, “wherein the selected temperature is a temperature range of temperatures.” The language “of temperatures” at the end is unnecessary and grammatically poor, and should be struck.

Claim Rejections — 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17–20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Claim 17 now recites, “determining a temperature of the heating element due at least in part to the heating element” (lns. 8–9). Applicant has obviously made this amendment to overcome a § 112(b) rejection issued in the previous Office action, but this limitation is not adequately supported in the disclosure, and is therefore new matter. To make the claim generic to the species the Office has discussed, the Office recommends simply amending the claim to recite, “determining a temperature of the heating element.”
Claims 18–20 are rejected due to dependency upon a rejected claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–9, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The end of claim 1 recites “a temperature relative to the heating element.” The meaning of this limitation is unclear, as “relative to” can mean “correlated,” the import of which is not adequately explained. Applicant should simply amend the claim to recite “a temperature of the heating element.”
Claims 2–9, 21, and 22 are rejected due to dependency upon a rejected claim.



Claim Rejections — 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–3, 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Downey et al. (US Pub. 2004/0007567) in view of Haas et al. (US Pat. 6,770,848).
Claim 1: Downey discloses a heater control system (22) of a vehicle (at 18, 20), comprising:
a user input (64, 76) to receive an input from a user and generate a signal based on the input (para. 69, “selected by the user”; para. 71, “target temperature”);
a heating element (24) configured to generate heat when a voltage is applied across the heating element (para. 66, “twelve-volt power is supplied to the electrical resistance heating element 24”) based on the user input (clearly suggested from the details of electrical resistance heating control circuit 22 in para. 65); and
a controller (22) configured to control a current to the heating element (para. 52, “controls the provision and interruption of electrical current to the electrical resistance heating elements”) based on a feedback regarding a temperature of the heating element (para. 71, “temperature dependent, resistance feedback signals from the thermistor 58”; para. 61, “temperature sensor,” “thermistor”).
Downey does not disclose its controller configured to control its heating element based on a duty cycle.
However, Haas disclose a similar apparatus with a controller (30) configured to control its heating element (10) based on a duty cycle (col. 6, lns. 6–7, “Pulse Width Modulated”).

Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the duty cycle controller of Haas into the controller of Downey to keep the temperature of the heater more consistent with finer control.
Claim 2: Downey discloses a handgrip configured to be grasped by a hand (18, 20);
wherein the heating element is placed on a portion of the handgrip (see 24 in fig. 3).
Claim 3: Downey discloses a temperature sensor (58);
wherein the temperature sensor is operable to:
sense the temperature at a location (para. 61, “embedded within the casing”); and 
transmit a signal indicative of the sensed temperature to the controller (para. 71, “temperature dependent, resistance feedback signals from the thermistor 58”).
Claim 6: Downey does not disclose the controller including a proportional and integral controller that transmits a duty signal to a drive based on the temperature relative to a selected temperature to at least one of achieve or maintain the temperature at the selected temperature.
However, Haas discloses a controller (30) including a proportional and integral controller (col. 5, lns. 56–57) that transmits a duty signal to a drive (col. 6, lns. 6–7, “Pulse Width Modulated”) based on the temperature relative to a selected temperature to at least one of achieve or maintain the temperature at the selected temperature (col. 6, lns. 15–25, “thermistor 22”).
Just like with the duty cycle mentioned in claim 1, the advantage of this feature is that it keeps the temperature of the heater more consistent with finer control, and it would have been obvious to one of ordinary skill in the art to incorporate the proportional and integral duty cycle controller of Haas into the controller of Downey to keep the temperature of the heater more consistent with finer control.
Claim 7: Modified as per claim 6 above, Haas discloses the selected temperature being a temperature range (col. 5, ln. 51, “+/–4 degrees Fahrenheit).
Claim 9: Modified as per claim 6 above, Haas discloses the duty signal being greater when the temperature is less than the selected temperature (inherent with pulse width modulation, described in col. 7, lns. 44–55; see also that Haas has its own thermistor 23).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Downey in view of Haas as applied to claim 1 above, and further in view of Biller (US Pub. 2011/0192832)
Claim 4: Downey does not disclose the controller being configurable to execute instructions to determine the temperature of the heater element based on a resistance of the heater element and a known temperature coefficient of resistance for a conductor material of the heater element. Instead, Downey uses a thermistor at a location only near the heating element.
However, determining a temperature of a heating element based on a known temperature coefficient of resistance for a conductor material is well known in the art, with one example disclosed in Biller (heater element 30; para. 26, “temperature coefficient(s) of resistance”).
The advantage of this feature is that it does not require a separate temperature sensor.
Therefore, it would have been obvious to one of ordinary skill in the art to replace the thermocouple of Downey with the coefficient of resistance temperature sensor of Biller to void the need for a separate temperature sensor.
Claim 5: Modified as per claim 4 above, Biller discloses the resistance being determined based on a measured current to the heater element (current sensor 42) and a measured voltage across the heater element (voltmeter circuit 44).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Downey in view of Haas as applied to claim 6 above, and further in view of Hiroyama et al. (US Pub. 2006/0196864).

However, Horiyama discloses a driver (85) being operable to drive a heating element (71, 72) at a first power greater than a second power needed to maintain a selected temperature (para. 80, “warm up the vehicle seat quickly by providing the control unit 85 for supplying the electric current larger than the normal operating level . . . for the predetermined time period after applying the electric power source and for restoring the electric current back to the normal operating level after passage of the predetermined time period”).
The advantage of this feature is that it provides for rapid preheating.
Therefore, it would have been obvious to one of ordinary skill in the art to add the preheating current feature of Horiyama to the controller of Haas to provide for rapid preheating.
Claims 10, 14, 15, and 17–19 are rejected under 35 U.S.C. 103 as being unpatentable over Downey in view of Haas and Biller.
The method of independent claim 17 is the ordinary usage of the system of claim 10. Therefore, the claims are examined together. See MPEP § 2112.02.I., prior art device anticipates a claimed process if the device carries out the process during normal operation.
Claims 10 and 17: Downey discloses a system (22) to control a temperature of a heater (24), comprising:
an input (64) having an input member (76) for a user (para. 69, “selected by the user”) to select a temperature (para. 71, “target temperature”) and generate a signal based on the input (para. 71, “input . . . of the variable potentiometer 64,” where a signal is necessary and inherent given the inter-element communication);

a driver (22, Z1; para. 73, “driving current”) to drive the current to the heating element (para. 73, “power the heating elements”); and
a controller (22) configured to control a temperature of the heating element at least by:
receiving a temperature signal based on a temperature of the heating element (para. 71, “temperature dependent, resistance feedback signals from the thermistor 58”),
comparing the received temperature to a selected temperature (para. 71, “compares”), and
outputting a signal to control the current to the heating element based on the compared received temperature to the selected temperature (see para. 73 discussing the driving current depending on the thermistor measurement).
Downey does not disclose outputting a duty cycle signal for temperature control.
However, Haas discloses outputting a duty cycle signal for temperature control (col. 6, lns. 6–7, “Pulse Width Modulated”).
The advantage of this feature is that it keeps the temperature of the heater more consistent with finer control.
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the duty cycle temperature signal of Haas into the controller of Downey to keep the temperature of the heater more consistent with finer control. 
Downey does not disclose its controller being configured to determine the temperature of the heating element based on a determined resistance of the heating element at least by receiving a signal 
However, determining a temperature of a heating element based a current and a voltage is well known in the art, with one example disclosed in Biller (heating element 2, current sensor 42, voltmeter circuit 44).
The advantage of this feature is that it does not require a separate temperature sensor.
Therefore, it would have been obvious to one of ordinary skill in the art to replace the thermocouple of Downey with the coefficient of resistance temperature sensor of Biller to void the need for a separate temperature sensor.
Claim 14: Downey discloses the temperature signal is the determined temperature (para. 71, “temperature dependent, resistance feedback signals”; operation not meaningfully changed by the addition of Biller since Downey’s thermocouple also determines temperature from a resistance).
Claim 15: Downey modified by Haas as per claims 10 and 17 above a controller (Downey: 22) transmitting a duty signal to a driver (Haas: col. 6, lns. 6–7) based on the temperature relative to a selected temperature to at least one of achieve or maintain the temperature at the selected temperature (Downey: para. 71).
Downey does not disclose a proportional and integral controller.
However, Haas discloses a proportional and integral controller (col. 5, ln. 56 to col. 6, ln. 14, “proportional integral derivative”).
The advantage of this feature is that it provides for efficient and effective heating control.
Therefore, it would have been obvious to one of ordinary skill in the art to add the proportional and integral controller to the controller of Downey to provide for efficient and effective heating control.
Claim 18: Downey discloses receiving a temperature signal based on a temperature of the heating element at least by measuring the temperature with a temperature sensor (para. 71, 
Claim 19: Modified as per claim 17 above, Biller discloses determining the temperature of the heating element (30) comprising:
measuring the current to the heating element (current sensor 42);
measuring a voltage across the heating element (voltmeter circuit 44);
calculating a resistance based on the measured current and measured voltage (para. 23, “calculate the heater element’s 30 resistance/impedance”); and
determining a temperature of the heating element based on the calculated resistance (para. 23, “calculate the heater element’s 30 average temperature”).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Downey in view of Haas and Biller as applied to claim 10 above, and further in view of Gostomski (US Pat. 3,674,104).
Downey does not disclose a vehicle having at least a ski, a track, a motor to drive the track, and a power source.
However, Downey clearly suggests that its heated handgrips can be part of a snowmobile (see abstract and paras. 2, 4, 7, and 9).
Furthermore, a ski, a track, a motor to drive the track, and a power source are all conventional elements of snowmobiles, as for example shown in Gostomski (skis 52, track 23, a motor to drive the track 24, and a power source 28), and so one of ordinary skill in the art would have included these elements when incorporating the heated handgrips of Downey into a snowmobile.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Downey in view of Haas, Biller, and Gostomski as applied to claim 11 above, and further in view of Hamlin et al. (US Pub. 2015/0130209) and Nagao et al. (US Pub. 2010/0097325).

However, bus communication systems are well known, as for example shown in Hamlin (see para. 109 discussing a “bus network” that facilitates electronic communication between elements of an electrical system 900).
Furthermore, touch screens used for controlling vehicle features are already known, as disclosed in Nagao, which discloses a configurable touch screen (40) mounted on the vehicle (on left handlebar 24) and accessible by the user while riding the vehicle (40 being just as accessible as handlebar 24 is to a user). The advantage of this feature is that it provides for digital control.
Therefore, it would have been obvious to one of ordinary skill in the art to replace the potentiometer knob of Downey with a touch screen like that shown in Nagao to provide for digital control of the handlebar heaters, and to connect the touchscreen of Nagao to the driver of Downey via the bus taught by Hamlin as a suitable means of electrically connecting the touchscreen to the driver so that the touchscreen can control the driver and therefore the heating element (MPEP § 2144.07).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Downey in view of Haas and Biller as applied to claim 10 above, and further in view of Hiroyama.
Modified as per claim 10 above, Downey does not disclose its driver being operable to drive the heating element at a first power greater than a second power needed to maintain the selected temperature.
However, Horiyama discloses a driver (85) being operable to drive a heating element (71, 72) at a first power greater than a second power needed to maintain a selected temperature (para. 80, “warm up the vehicle seat quickly by providing the control unit 85 for supplying the electric current larger than 
The advantage of this feature is that it provides for rapid preheating.
Therefore, it would have been obvious to one of ordinary skill in the art to add the preheating current feature of Horiyama to the controller of Downey to provide for rapid preheating.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Downey in view of Haas and Biller as applied to claim 17 above, and further in view of Hamlin.
Modified as per claim 17 above, Haas discloses outputting the duty signal to control the current to the heating element from the driver (Haas: col. 6, lns. 6–7, “Pulse Width Modulated”) maintains the temperature of the heating element within a selected range of the user selected temperature (col. 5, “+/–4 degrees Fahrenheit).
Downey modified by Haas does not disclose communicating the duty signal via a bus communication system.
However, bus communication systems are well known, as for example shown in Hamlin (see para. 109 discussing a “bus network” that facilitates electronic communication between elements of an electrical system 900).
It would have been obvious to one of ordinary skill in the art to add the bus communication system of Hamlin to Downey modified by Haas as a suitable means of electronically sending the duty signal of Haas to control the driver of Downey. MPEP § 2144.07.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Downey in view of Haas as applied to claim 1 above, as well as Downey in view of Haas and Biller as applied to claim 10 above, each further in view of Hansen et al. (US Pat. 7,214,906).

Downey does not disclose its controller being configured to control the first heating element independent of the second heating element, wherein the heat generated by the first heating element is different than the heat generated by the second heating element. Downey only discloses one control circuit 22 that controls both heating elements.
However, Hansen discloses a similar apparatus with a controller (32) configured to control a first heating element (16) independent of a second heating element (18), wherein the heat generated by the first heating element is different than the heat generated by the second heating element (col. 10, ln. 66 to col. 11, ln. 4).
It would have been obvious to one of ordinary skill in the art to implement the independent heater control of Hansen with the first and second heating elements of Downey to allow a user to select a preferred temperature on each handle side.

Response to Arguments
Applicant's arguments filed 23 September 2021 have been fully considered but they are not persuasive.
Applicant argues that Downey fails to disclose a controller configured to control a current to the heating element based on a duty cycle and on a feedback regarding a temperature [of] the heating element,” which the Office concedes. Addressing the argument from the Office that the secondary Haas reference overcomes this deficiency, Applicant argues that Haas is nonanalogous to Downey. This argument is unpersuasive because both Downey and Haas relate to electrical heating, particularly to electrical heating of an object for warming a user.

Applicant remaining arguments have been addressed by the modified rejection.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571)272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761